Evans, Judge,
concurring specially.
I concur in the result reached in this case, but I disagree with one important ruling made prior to final decision. When this case was called for argument in the Court of Appeals, Mr. Charles E. Littlejohn arose and asked permission to argue the case before this court on behalf of Ser vicemaster PBM, Inc., a corporation. He stated that he was not an attorney at law, but was president of the corporation, which was owned by two stockholders, to wit, himself and one other person not related to him.
Presiding Judge Eberhardt ruled that the president of the corporation could argue the case in the Court of Appeals on behalf of the corporation. I objected strenuously then, and I object now. I do not believe the president of a corporation, who is not an attorney at law, is entitled to take the part of an attorney at law, by appearing in court and arguing a case on behalf of the corporation.
What control had the court over this pseudo-attorney as he argued before us? We had none! He was not subject to any rules of court because, as a layman, he was not presumed to know the rules of court, even though presumed to know the law of the land. Could we have disbarred him or recommended disbarment for some gross violation of our rules and of the canons of ethics? No, he was not a lawyer, and he could not be disbarred. Could we have held him in contempt of court for violating rules of which he was entirely ignorant? No indeed! Was it fair to opposing counsel to face an adversary who was not subject to any rule or any canon of ethics, while the attorney must carefully abide by the rules and canons? Fortunately, no untoward incident occurred, but it was not our fault; we had placed ourselves in position of allowing a non-lawyer to act as a lawyer in our court.
*4Every individual has the right to represent himself. See Code Ann. § 2-104; Loomis v. State, 78 Ga. App. 153, 162 (51 SE2d 13). But this was not an individual representing himself; this was an individual representing a corporation. An individual cannot represent his wife or his child during the conduct of legal proceedings in court by acting as an attorney at law for his wife or his child. Should a corporation in which the individual owns an interest stand on higher ground than does his wife, of whom, together with her husband, it has been said "The twain shall be made one flesh”? Or on a higher plane than his own flesh and blood in the form of his child?
There are many cases of our Georgia appellate courts which hold that an agent for a corporation may sign bonds, and may sign affidavits in legal proceedings, and may even sign pleadings. But I find no decision holding that a corporate agent or officer may appear as an attorney at law in the actual trial of a case, and there represent the corporation as an attorney at law.
A careful reading of Code Ann. § 9-401, which defines the practice of law, gives no right to a corporation official to act as an attorney for the corporation in the trial of a case. Code § 9-402 provides: "It shall be unlawful for any person other than a duly licensed attorney at law to practice or appear as an attorney at law, for any person other than himself, in any court of this State or before any judicial body, or make it a business to practice as an attorney at law, for any person other than himself, in any of said courts, ... It shall also be unlawful for any corporation ... to do or perform any of the acts above . . .” (Emphasis supplied.)
Addendum to Special Concurrence.